                                                                          Case 2:19-cv-02040-APG-NJK Document 11 Filed 01/31/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for I. Q. Data International, Inc.
                                                                      8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                                DISTRICT OF NEVADA
                                                                     10
                                                                          Tai Wood,                                              )   Case No.: 2:19-cv-02040-APG-NJK
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                          )
                                                                                                  Plaintiffs,                    )   STIPULATION AND ORDER TO
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                          )   EXTEND TIME FOR I.Q. DATA
                                        Las Vegas, NV 89101




                                                                                  v.                                             )   INTERNATIONAL, INC. TO
                                                                     13                                                          )   RESPOND TO COMPLAINT [ECF
                                                                          I. Q. Data International, Inc.,                        )   NO. 1]
                                                                     14                                                          )
                                                                                                  Defendants.                    )   (THIRD REQUEST)
                                                                     15                                                          )
                                                                     16

                                                                     17           Pursuant to Local Rules 6-1 and 7-1, Plaintiff Tai Wood (“Plaintiff”) and Defendant I.Q.
                                                                     18   Data International, Inc. (“I.Q. Data”), by and through their respective attorneys of record,
                                                                     19   stipulate as follows:
                                                                     20                                            STIPULATION
                                                                     21           1.      Plaintiff filed the Complaint on November 25, 2019. See ECF No. 1.
                                                                     22           2.      I.Q. Data was served with the Summons and Complaint on November 27, 2019.
                                                                     23           3.      I.Q. Data and Plaintiff have been exploring early resolution. To that end, the
                                                                     24   Court previously granted I.Q. Data two extensions to respond to the Complaint by January 31,
                                                                     25   2020. ECF Nos. 8, 10.
                                                                     26           4.      At this time, Plaintiff anticipates filing an amended complaint to include
                                                                     27   additional allegation(s) and claim(s).
                                                                     28           5.      For judicial economy, and to help facilitate the on-going settlement discussions,

                                                                                                                          -1-
                                                                          Case 2:19-cv-02040-APG-NJK Document 11 Filed 01/31/20 Page 2 of 2



                                                                      1   Plaintiff and I.Q. Data agree that I.Q. Data will not need to file a response to the current
                                                                      2   operative Complaint.
                                                                      3          6.      Plaintiff will file his Amended Complaint by February 14, 2020.
                                                                      4          7.      I.Q. Data will have three (3) weeks thereafter to file its response to the Amended
                                                                      5   Complaint.
                                                                      6          8.      In the event Plaintiff does not file his Amended Complaint, the parties agree that

                                                                      7   I.Q. Data’s response to the Complaint will be due on or before February 21, 2020.
                                                                      8          9.      This request for an extension is made in good faith and not for purposes of delay
                                                                      9   but to help resolve any and all potential claims Plaintiff may assert in this case.
                                                                     10
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                          DATED: January 31, 2020.                            DATED: January 31, 2020.
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                          GORDON REES SCULLY MANSUKHANI,                      KIND LAW
                                                                     13   LLP
                                                                     14
                                                                          /s/ Wing Yan Wong                                          /s/ Michael Kind
                                                                     15   Robert S. Larsen, Esq.                              Michael Kind, Esq.
                                                                          Nevada Bar No. 7785                                 Nevada Bar No. 13903
                                                                     16   Wing Yan Wong, Esq.                                 8860 S. Maryland Parkway, Suite 106
                                                                          Nevada Bar No. 13622                                Las Vegas, NV 89123
                                                                     17   300 So. 4th Street, Suite 1550
                                                                          Las Vegas, NV 89101                                 Attorney for Tai Wood
                                                                     18
                                                                          Attorneys for I.Q. Data International, Inc.
                                                                     19

                                                                     20

                                                                     21
                                                                                                                        ORDER
                                                                     22
                                                                                                                         IT IS SO ORDERED.
                                                                     23

                                                                     24

                                                                     25                                                  UNITED STATES MAGISTRATE JUDGE
                                                                     26                                                  DATED: February 3, 2020
                                                                     27

                                                                     28

                                                                                                                           -2-
